Citation Nr: 0519851	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to January 7, 1997, 
for the grant of service connection for post-traumatic stress  
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1974 to December 
1976.  

A review of the record reveals that the regional office (RO), 
in an October 2002 rating determination, granted service 
connection for PTSD and assigned a 70 percent disability 
evaluation, with an effective date of January 7, 1997.  

The veteran expressed disagreement with the assigned 
effective date.  In a December 2002 rating determination, the 
RO continued January 7, 1997, as the effective date for the 
grant of service connection for PTSD.  Thereafter, the 
veteran perfected his appeal.  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in May 2005.


FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to January 7, 1997, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for any psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to January 7, 1997, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the October  and December 2002 
rating determinations and the August 2003 statement of the 
case informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in February and April 2001 letters, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the February and April 2001 
VCAA letters were sent to the appellant prior to the October 
and December 2002 rating decisions.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board also notes that the April 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board further notes that at his May 2005 
hearing, the veteran indicated that he had no further 
evidence to submit.  The Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained 
insofar as possible.  The veteran also appeared at a hearing 
before the undersigned Law Judge in May 2005.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. §  3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

A review of the record reveals that the RO granted service 
connection for multiple scars of the right side of the face 
in September 1982 and assigned a 10 percent disability 
evaluation.  

In a September 1992 statement in support of claim, the 
veteran requested an increased evaluation for his scar.  He 
also reported that he wished to file for a temporary 100 
percent evaluation under paragraph 29/30 for surgery 
performed at the VA facility on September 2, 1992.  

On a Form S-108, prepared by the veteran's representative, 
Disabled American Veterans, and received on October 13, 1992, 
it was indicated that the veteran was requesting an increased 
disability and a claim for paragraph 29/30 benefits.  The 
representative also indicated that a discharge summary for a 
period of hospitalization from August 20, 1992, to September 
11, 1992; a statement in support of claim from the veteran; 
and a Form 10-7978M, had been forwarded.  

The discharge summary report revealed that the veteran had 
been hospitalized with symptoms of paranoia and depression.  
The veteran was also noted to have admitted to using heroin.  
The veteran indicated that he had a history of two brief 
psychosis which had occurred years earlier.  He also reported 
that he had recently become somewhat depressed and extremely 
concerned about his facial scar.  The examiner indicated that 
the scar was not very eye catching; however, every time the 
veteran began to feel depressed, the scar upset him.  

The course in the hospital was described as uneventful after 
the veteran was seen by a plastic surgeon and was informed 
that additional plastic surgery would not improve his facial 
outlook.  The veteran began to feel more adjusted.  An Axis I 
diagnosis of major depression with psychotic features was 
rendered.  

The VA Form 10-7978M showed that the veteran had been 
hospitalized from August 20, 1992, to September 11, 1992, for 
depression with psychotic features. 

The statement in support of claim from the veteran requested 
entitlement to what may be due to him under the provisions of 
38 C.F.R. § 4.29/4.30.  

In an October 1992 letter, the RO informed the veteran that 
it was making arrangements for a physical examination.  In a 
December 1992 letter, the RO again indicated that it was 
making arrangements for a physical examination.  

At the time of a January 1993 VA psychiatric examination, the 
veteran traced the date of the onset of his depression to 
1978.  He reported that he felt affected by a facial scar 
left from a prior injury.  He noted being hospitalized in 
1987 at a VA hospital, in August 1992 at Barclay Hospital in 
Chicago, and in September 1992 at Hines VA hospital.  The 
examiner rendered a diagnosis of major depression with 
psychotic features.  

At the time of a January 1993 scar examination, the veteran 
reported that his psychological problems were made worse by 
his scar.  He stated that he was self-conscious about it and 
that thinking about it made him depressed.  Following 
examination, a diagnosis of facial scar of limited 
consequence; however, veteran states it exacerbates his 
psychiatric condition, was rendered.  

In a February 1993 rating determination, the RO denied an 
increased evaluation for the service-connected scar.  The RO 
also denied a temporary total disability evaluation for the 
period of hospitalization from August 20, 1992, to September 
11, 1992, because the veteran was hospitalized for a nervous 
condition which was not a service-connected disability.

The veteran was notified of this decision by way of letter 
dated February 12, 1993, and did not appeal.  Thus, the 
decision became final.  

No further correspondence was received form the veteran until 
January 7, 1997, when the veteran requested that his claim be 
reopened to be considered for an additional disability for a 
schizoaffective disorder.  The veteran submitted an April 
1994 report from a private physician addressed to his 
employer indicating that the veteran had a schizoaffective 
disorder.  

At the time of his May 2005 hearing, the veteran indicated 
that in 1994, he wrote a letter stating that he was having 
psychological problems directly related to his disfigurement.  
The veteran stated that he was diagnosed as having PTSD in 
1996 while being treated at the University of Chicago.  He 
testified that it was his belief that he should be granted 
service connection for PTSD back to 1994.  

A review of the claims folder reveals that it contains no 
correspondence from the veteran in 1994 concerning any intent 
to apply for a psychiatric disorder.  The Board further 
observes that the September 1992 statement in support of 
claim from the veteran only requested an increased evaluation 
for his scar and a temporary 100 percent evaluation under 
paragraph 29/30 for surgery performed at a VA facility on 
September 2, 1992.  There was no reference to any psychiatric 
disorder at that time.  

The Form S-108, prepared by the veteran's representative 
indicated that the veteran was requesting an increased 
disability and a claim for paragraph 29/30 benefits. 

The Board further observes that the statement from the 
veteran submitted by his representative only requested 
entitlement to what may be due to him under the provisions of 
38 C.F.R. § 4.29/4.30.

The Board does note that the discharge summary report for the 
period of hospitalization from August 20, 1992, to September 
11, 1992, reveals that the veteran was hospitalized with 
symptoms of paranoia and depression.  The Board further 
observes that the veteran reported  that he had recently 
become somewhat depressed and extremely concerned about his 
facial scar and that the examiner indicated that the veteran 
stated that every time he began to feel depressed, the scar 
upset him.  The Board notes that an Axis I diagnosis of major 
depression with psychotic features was rendered.  

The Board also notes that while the January 1993 VA examiner 
rendered a diagnosis of major depression with psychotic 
features, he did not relate it to the veteran's service-
connected scars.  

The Board further observes that the January 1993 VA scar 
examiner stated that the veteran's facial scar was of limited 
consequence but he noted that the veteran stated it 
exacerbated his psychiatric condition. 

However, the Board notes that when the RO notified the 
veteran in its February 1993 rating determination that an 
increased evaluation was not warranted for his scar and that 
benefits were not warranted under the provisions of 38 C.F.R. 
§ 4.29 and 4.30 as the veteran was hospitalized for a nervous 
condition which was not a service-connected disability, he 
did not appeal, nor did he indicate that he thought that 
service connection should be granted for a psychiatric 
disorder.  

At this point the Board stresses that the mere presence of 
medical evidence of a disability does not show an intent on 
the veteran's part to seek secondary service connection and 
therefore does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  Brannon 
v. West, 12 Vet.App. 32, 35 (1998).

The records in the file prior to January 7, 1997, contain no 
evidence that indicates any intent on the part of the veteran 
to apply for compensation for PTSD or any other psychiatric 
disorder or in any way specifically identify compensation for 
PTSD or any other psychiatric disorder as "the benefit 
sought," as required by § 3.155(a).  See Dunson v. Brown, 4 
Vet. App. 327, 329-330 (1993).  In Brannon v. West, 12. Vet. 
App. 32 (1998), the Court observed that while the Board must 
interpret an appellant's submissions broadly, the Board is 
not required to conjure up issues that were not raised by the 
appellant.  The Court has held that an appellant must have 
asserted the claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).

The veteran also appears to be arguing that the claim was 
reasonably raised by the medical evidence of record.  Where 
review of all documents and oral testimony reasonably reveals 
that a claimant is seeking a particular benefit, VA is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. 
§ 3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a).  "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for PTSD or 
any other psychiatric disorder prior to January 1, 1997.  The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek entitlement to 
service connection for a psychiatric condition.  See KL v. 
Brown, 5 Vet. App. 205, 208 (1993).  While the RO must 
interpret the veteran's submissions broadly, the RO is not 
required to conjure up issues that were not raised by the 
veteran.  See Talbert, supra.  The veteran must have asserted 
the claim expressly or impliedly.  See Isenbart, supra.

A claim for service connection for PTSD or any other 
psychiatric disorder was not expressly or impliedly raised 
prior to January 7, 1997.  None of the VA examination reports 
or VA outpatient treatment records dated prior to this time 
can be interpreted as an informal claim for service 
connection for PTSD or any other psychiatric disorder 
pursuant to 38 C.F.R. § 3.155.

Thus, the Board finds that none of the medical evidence of 
record dated prior to January 7, 1997, constitutes an 
informal claim for service connection for PTSD or any other 
psychiatric disorder.  Moreover, the Board is unable to 
identify any statement or other evidence prior to January 7, 
1997, which meets the regulatory requirements of an informal 
claim for benefits under the provisions of 38 C.F.R. § 3.155.

Although the veteran submitted a statement from his private 
physician, dated in April 1994, it was not received until 
January 7, 1997.  38 C.F.R. § 3.157 (b)(2), specifically 
indicates that the date on which evidence is received from a 
private physician or layman is the date which will be used 
for effective date purposes.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  On face value, the facts establish that 
compensation had been awarded for a facial scar.  Therefore, 
the veteran met the first condition precedent.  Thereafter, 
the regulation states that the provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  This 
language is consistent with the opinions of the general 
counsel.  In this case, the veteran was in receipt of 
compensation (facial scars); however, the record does not 
demonstrate that he received treatment for a psychiatric 
disorder, including PTSD, at a VA facility in the year prior 
to the date of receipt of his claim in January 1997.  
Therefore, the effective date is controlled by the date of 
claim.  Thus, the benefit sought on appeal is denied.

While the Board is sympathetic to the veteran's beliefs, it 
is precluded from assigning an effective date earlier than 
January 7, 1997, for the grant of service connection for 
PTSD.  


ORDER

An effective date prior to January 7, 1997, for the grant of 
service connection for PTSD is not warranted.  The appeal is 
denied. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


